         Case 1:20-cv-01580-RCL Document 53 Filed 09/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                 Civil Action No. 20-1580 (RCL)
                                          )
JOHN R. BOLTON                            )
                                          )
      Defendant.                          )
__________________________________________)

                                 NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Jennifer B. Dickey, Deputy

Associate Attorney General, on behalf of the United States of America. Ms. Dickey will argue on

behalf of the United States at the hearing on pending motions noticed next Thursday, September

24, 2020. Jennifer B. Dickey is admitted or otherwise authorized to practice in this court.

Dated: September 17, 2020                    Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             MICHAEL SHERWIN
                                             Acting United States Attorney

                                             ALEXANDER K. HAAS
                                             Director, Federal Programs Branch

                                               /s/ Jennifer B. Dickey
                                             JENNIFER B. DICKEY (D.C. Bar No. 1017247)
                                             Deputy Associate Attorney General
                                             U.S. Department of Justice
                                             950 Pennsylvania Avenue NW
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-0124
                                             Facsimile: (202) 514-0238
                                             E-mail: Jennifer.B.Dickey@usdoj.gov

                                             Counsel for Plaintiff
